Citation Nr: 1105953	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-11 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a 
low back strain.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran has served in the Army National Guard, with verified 
periods of active duty from March 1999 to July 1999, January 2002 
to April 2002, and October 2004 to November 2005.  A review of 
the record also indicates that the Veteran entered active duty 
again in October 2009 for a period of one year, though that 
period of service has not been verified.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut. 

The issue of entitlement to service connection for an "upper 
back" disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the delay, additional development is 
needed prior to further disposition of the Veteran's claim.

In his March 2009 substantive appeal, the Veteran requested a 
videoconference hearing before the Board.  In October 2010, the 
RO sent the Veteran notice that a videoconference hearing was 
scheduled for November 2010.  The Veteran failed to appear for 
the November 2010 videoconference hearing.  However, a review of 
the record indicates that the October 2010 hearing notice was not 
sent to the Veteran's most recent address of record.  38 C.F.R. § 
3.1(q) (2010).  Although the letter was not returned as 
undeliverable, it is unclear from the record whether the Veteran 
actually received the October 2010 hearing notice. 

Consideration of due process mandates that the Board may not 
proceed with review of the claim on appeal without affording the 
Veteran an opportunity for his requested hearing.  Therefore, a 
remand is required in this case.  38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700(a) (2010).  On remand, the Veteran 
should be scheduled for a new videoconference hearing and notice 
should be mailed to his most recent address of record.  
Specifically, notice should be mailed to the address the Veteran 
provided on his March 2009 VA Form 9.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing before the Board.  Notice of the 
hearing should be mailed to the Veteran at 
the most recent address provided by him on 
his March 2009 VA Form 9, Appeal to Board of 
Veterans' Appeals.  A copy of the notice to 
the Veteran of the scheduled hearing should 
be associated with the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

